DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                              Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 01/16/20 are considered by examiner.

                                                                 Drawings
4.           All drawings filed on 01/16/20 are approved by examiner.


Allowable Subject Matter
5.	Claims 1-20 are allowable over prior art of record.

6.	None of prior art of record taken alone or in combination show a power supply circuit comprising at least a voltage signal converter comprising a first converter output terminal and a second converter output terminal, wherein a second terminal of the energy storage element is coupled to the first converter output terminal, and a second terminal of the first switch is coupled to the second converter output terminal; a second switch, a first terminal of the second switch claims 1-7;  or a power supply circuit comprising at least a first switch coupled to the energy storage element at a first voltage output terminal; a power supply configured to generate a supply voltage; a second switch coupled between the power supply and a second voltage output terminal; and a third switch coupled to the second switch at the second voltage output terminal, and coupled to the power supply and the first switch; wherein the first switch, the second switch, and the power supply form a first power loop which outputs the supply voltage between the first voltage output terminal and the second voltage output terminal; wherein the voltage signal converter, the energy storage element, and the third switch form a second power loop which outputs the storage voltage between the first voltage output terminal and the second voltage output terminal as recited in claims 8-13;  or a method of operating a power supply circuit comprising at least in response to the first control signal, the second control signal and the third control signal respectively, a first switch, a second switch and a third switch being turned on selectively; wherein when the first switch and the third switch are turned off, and the second switch is turned on in response to the second control signal, an energy storage element outputs a negative voltage as an output voltage through the second switch and the energy storage element, and when the second switch is turned off, the first switch, and the third switch are turned on in response to the first control signal and the third control signal respectively, a positive voltage is outputted as the output voltage by a power supply through the first switch and the third switch as recited in claims 14-20.


Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838